Although defendant did not seek a bill of particulars till on the eve of trial, there is no evidence that plaintiff had been harmed by such delay, since if ready to go to trial plaintiff must know what he is undertaking to prove, and, hence, can give the particulars asked for. Mere laches, without other prejudice to plaintiff, is not a sufficient ground to deny such application. (Convery v. Marrin, 128 App. Div. 265.) The order of the County Court of Kings county denying motion for a bill of particulars on the ground of laches is, therefore, reversed, with ten dollars costs and disbursements. Jenks, P. J., Carr, Stapleton, Mills and Putnam, JJ., concurred.